GRAINGER REPORTS JANUARY 2 CHICAGO, February 11, 2009 – Grainger (NYSE: GWW) today reported sales results for the month of January, 2009. Daily sales declined 9 percent versus January 2008, primarily the result of weakened demand across all customer end-markets and geographies. Sales were negatively affected by approximately 2 percentage points due to foreign exchange. Sales for Friday, January 2nd, resulted in less than half of a day of normal volume and negatively affected sales growth by about 2 percentage points.
